Citation Nr: 9914826	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In January 1999, the RO granted service connection and 
assigned compensable disability evaluations for actinic 
keratoses, hearing loss and tinnitus.  As this represents a 
full grant of the benefits sought on appeal regarding these 
issues, the Board will confine its determination to the issue 
as set forth on the decision title page.


FINDINGS OF FACT

1. An unappealed rating decision dated February 1958 severed 
service connection for a left varicocele.

2. The evidence added to the record sine the February 1958 
rating decision is either cumulative or redundant or does 
not bear directly and substantially upon the specific 
matter under consideration and is so insignificant as to 
not warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

The February 1958 rating decision that severed service 
connection for a left varicocele is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a left varicocele.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in February 1958, severed service 
connection for a left varicocele.  The RO found at that time 
that the veteran's left varicocele disability existed prior 
to his entering service and further found that the rating 
decision of March 1946 that granted service connection for 
the left varicocele involved clear and unmistakable error.  
The veteran did not appeal and the RO's decision was final 
based on the evidence then of record.

The evidence of record at the time of February 1958 RO 
decision included the veteran's service medical records.  
When examined for entrance into service on August 12, 1943, 
the day of service entrance, the veteran's genitourinary 
system was normal and he was found qualified for active 
service.  Clinical examination on August 14, 1943, disclosed 
a left varicocele. Service medical records, thereafter, are 
negative for complaints or treatment referable to a 
varicocele.  When examined at the time of discharge in 
February 1946, the veteran was observed to have a left 
varicocele.  He also signed a statement to the effect that he 
understood that he had a left varicocele and did not wish 
treatment for it.  

A March 1946 rating action granted service connection for a 
left varicocele.  The RO evidently based its determination on 
a review of the veteran's separation examination report.

According to a March 1947 statement, J. Philip Owens, M.D., 
said he saw the veteran that month and found a left indirect 
inguinal hernia. 

A March 1952 VA special surgical examination report indicates 
that the veteran reported having been struck in the left 
groin while loading shells aboard the U.S.S. BENNION (DD 662) 
in 1943.  The diagnosis was left indirect, inguinal hernia 
and left slight varicocele, mildly symptomatic.

In July 1952, the RO received an envelope of the veteran's 
service medical records.

By a rating decision dated in November 1957, the RO proposed 
that service connection for a left varicocele be severed, 
pursuant to Veterans Administration Regulation § 1009(D).  
This regulation provided that a rating board could reverse or 
amend a final rating board decision upon the basis of clear 
and unmistakable error shown by the evidence in the file at 
the time the prior decision was rendered, with the burden on 
the government (essentially unchanged in the current codified 
version, 38 C.F.R. § 3.105(d) (1998)).  The RO found that 
when the veteran was initially examined in August 1943, no 
record of any genitourinary system defect was made, but soon 
after, examination disclosed a left varicocele.  The veteran 
was notified in writing of the proposed severance and advised 
that he had sixty days within which to present additional 
evidence to show why severance should not occur.

At his December 1957 personal hearing at the RO, the veteran 
testified that he did not have a varicocele when he entered 
service, but at discharge, one scrotum was enlarged.

By rating action of February 1958, the RO's proposed 
severance of service connection was completed.

The February 1958 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the February 1958 decision that was the final 
adjudication that severed service connection for a left 
varicocele.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999; see also Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).  In Elkins, the court held that, first, the 
Secretary must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156 (a); second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened, is well grounded pursuant to 38 U.S.C.A. 
§ 5107; and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.

An application to reopen the veteran's claim was received in 
November 1997.  The relevant evidence associated with the 
claims file subsequent to the February 1958 rating action 
includes private medical statements and the veteran's oral 
and written statements.

Added to the record is a January 1974 statement from Donald 
J. Blaney, M.D., a dermatologist that was received by the RO 
in November 1997.  Dr. Blaney said he treated the veteran for 
removal of a basal cell carcinoma near the tip of his nose.

Also added to the record is a December 1997 note, apparently 
from Dr. Dale Bennett, indicating that physical examination 
revealed a left varicocele.

In a February 1998 written statement, the veteran said both 
his scrotums were normal when he entered service and he 
currently had one that was significantly larger than the 
other.  

At his August 1998 personal hearing at the RO, the veteran 
testified that he did not recall entering service with a 
varicocele or that a doctor informed him of having it.  He 
did not recall signing a statement that acknowledged that he 
had a varicocele, but said his signature appeared on such a 
record.  The veteran indicated that on several occasions in 
service aboard ship, he dropped heavy shells on his groin 
area and worried that he bruised himself, but never observed 
any bruising.  However, he said he occasionally experienced 
discomfort when he crossed his legs.  The veteran did not 
notice that his scrotums were of different sizes, until a 
doctor pointed it out to him at the time of discharge. 

On VA examination in November 1998, the diagnoses included a 
left varicocele. The examiner added that this condition had 
been unchanged since it had been diagnosed at service 
discharge.

The veteran has asserted that his left varicocele started in 
service, however, an examination record dated only 2 days 
after he entered service reflects observation of its 
existence.  Service records are entirely negative for report 
of complaints or treatment a left varicocele and, when 
discharged from service in February 1946, the veteran was 
noted to have a left varicocele and signed a statement to 
that effect and that he declined treatment for it.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991). Establishing service 
connection for a preexisting disease or injury based on 
aggravation of the claimed condition during active service 
requires a specific finding that there has been an actual 
increase in disability.  38 C.F.R. § 3.306 (1998). 

In sum, the evidence received since the February 1958 
decision to sever service connection consists of statements 
by the veteran once again asserting his contention that his 
left varicocele had its onset during his period of military 
duty and medical records documenting current medical findings 
of a left varicocele and other conditions not relevant to the 
issue at hand. Although the veteran testified to experiencing 
occasional discomfort during service when he crossed his 
legs, service medical records are entirely negative for any 
injury, complaints or treatment referable to a left 
varicocele. In addition, the veteran is not qualified, as a 
lay person, to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Consequently, the Board finds 
that the evidence received since the February 1958 rating 
decision is new in the sense that it was not previously 
considered, but not material as it does not bear directly and 
substantially upon the specific matter under consideration, 
that is, whether a left varicocele was incurred in or 
aggravated by service, and is so insignificant as to not 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the February 1958 rating 
decision to sever service connection is not new and material, 
it follows that the claim for service connection for a left 
varicocele is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left varicocele is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

